 1
 2
 3
 4
 5
 6
 7
 8
                       UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10
11   MARILYN FRIEDMAN ex rel.     ) Case No. EDCV 17-2502-JPR
12   MICHAEL STEVE FRIEDMAN,      )
                                  )
13                   Plaintiff,   )              JUDGMENT
                                  )
14              v.                )
                                  )
15   NANCY A. BERRYHILL, Acting   )
     Commissioner of Social       )
16   Security,                    )
                                  )
17                   Defendant.   )

18
19        For the reasons set forth in the accompanying Memorandum

20   Decision and Order, it is hereby ADJUDGED that (1) Plaintiff’s

21   request for an order remanding the case for further proceedings

22   is GRANTED; (2) the Commissioner’s request for an order affirming

23   her final decision and dismissing the action is DENIED; and (3)

24   judgment is entered remanding the matter for further

25   administrative action consistent with the Memorandum Decision and

26   Order.

27
28   DATED: March 8, 2019          _____________________________
                                   JEAN ROSENBLUTH
                                   U.S. MAGISTRATE JUDGE
